Matter of Carney (2017 NY Slip Op 04949)





Matter of Carney


2017 NY Slip Op 04949


Decided on June 15, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: June 15, 2017

[*1]JEFFREY THOMAS CARNEY, Respondent. (Attorney Registration No. 2320919)

Calendar Date: April 17, 2017

Before: Peters, P.J., Garry, Clark, Mulvey and Aarons, JJ.


Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for petitioner.
Jeffrey Thomas Carney, Hackensack, New Jersey, respondent pro se.

Per CuriamMEMORANDUM AND ORDER
Respondent was admitted to practice by this Court in 1990 and lists a business address in Hackensack, New Jersey with the Office of Court Administration. This Court suspended respondent from the practice of law in New York in 2014, however, due to conduct prejudicial to the administration of justice arising from
his failure to comply with the attorney registration requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (113 AD3d 1020, 1026 [2014]; see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d])[FN1]. Respondent moves for his reinstatement (see Uniform Rules for Attorney Disciplinary [*2]Matters [22 NYCRR] § 1240.16 [a]; Rules of App Div, 3d Dept [22 NYCRR] § 806.16 [a]), and petitioner advises, by correspondence from its Chief Attorney, that it does not oppose the motion.
Upon reading respondent's affidavit and the correspondence in response by petitioner's Chief Attorney, we are satisfied that respondent has the requisite character and fitness for the practice of law, and that it would be in the public's interest to reinstate him to practice in New York (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.16 [a]). Accordingly, respondent's motion for reinstatement is granted, and he is reinstated to the practice of law in New York, effective immediately.
Peters, P.J., Garry, Clark, Mulvey and Aarons, JJ., concur.
ORDERED that the motion for reinstatement by respondent is granted; and it is further
ORDERED that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.
Footnotes

Footnote 1: We note, parenthetically, that respondent is also currently suspended in both Colorado and Washington, DC due to nonpayment of registration dues in those jurisdictions.